Title: From Abigail Smith Adams to William Stephens Smith, 25 January 1815
From: Adams, Abigail Smith
To: Smith, William Stephens



Dear Sir
Quincy Janry 25 1815

It is sometime since I have written to you and I feel that I owe you a Letter; you do not like our state movement any better than I do the long andand numerous Speeches of your wordy Fraternity. yet I like to read them, and when the character of the Gentleman is preserved, and due respect paid to constituted Authorities, I listen to the opposite Parties with pleasure, but I must say too many of the woodbe orators, forget what is due to themselves and disgrace their Country degrade themselves, and polute the public Ear, by language which only might be expected from Porter heavers and scolding fish women. The Nation, the Administration is sadly embarrassed, and I see no way for them to be extricated, the deficiancy of funds is and must be a death blow to them—where can the clue be found to lead them out of this labyrinth of darkness to Sun Shine again, certainly not by Treasury Notes, which the creditors of the Government are obliged to take at par, and which cannot be negotiated without a discount of 25 & 27 pr cent, the Tax upon Household furniture is a very obnoxious tax, upon account of domiciliary visits which can never be patiently endured by the Ladies—and I would willingly Join a deputation of Ladies to Remonstrate against It—Taxes I know and heavily feel, that we must, & have already paid—but I would have them so assessd that my House my castle, my bed chamber Should be sacred—
It is said in a good Book, that in a multitude of counsellors there is Safety. I wish it may be found in the counsels of our Nation, but at present they look very chaoctic to me.
I have just received a Letter from Caroline of the 22d She was well and in good Spirits. mr de wint had been absent a few days at the Grove, and the little Turtle dove was quite disconsolate but cheerd up at his return. I presume you have read mr Randolphs very civil and Gentlemanly Letter, which has recived from mr Loyed a replie in which he considers what is was due to his own character, not the Chastning which the fellow deserved for his vanity and impudence. Compare the Situation of the Nation, its Finnances a treasury with severe  peace and tranquility enjoyed with all the Nations of Europe, its prosperity at Home, and Respectability at Home abroad and say they who dare, that the Administration of John Adams was a degradation to the Nation.
I quit the Raggemuffin and have my satisfaction in seeing him removd Riveld by in a manner relying realy humiliating, the removal of Eeeps from his own County in to Randolphs and then carying the Election over his head, & according to his own statement, totally out of favour and concequence in his own state
So I will leave him to his own meditations, full of spite and evil Speaking, hopeing that his Humiliation may work out for him Repentance and Reformation—
can you inform me whether any vessel will be sent out with dispatches to our ministers. we long to hear again from them, with Respect to William. if he can remain where he is and be usefull I should think he had best not cross the water untill he comes to remain here. he must Judge for himself
